

117 HRES 541 IH: Expressing support for the recognition of July as “Muslim-American Heritage Month” and celebrating the heritage and culture of Muslim Americans in the United States.
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 541IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Ms. Bass (for herself, Mr. Carson, Ms. Omar, Ms. Tlaib, Ms. Moore of Wisconsin, Ms. Norton, Mr. Vargas, Ms. Williams of Georgia, Mr. Raskin, Mrs. Dingell, Mr. Khanna, Mr. Pascrell, Mr. Jones, Mr. Blumenauer, Mr. Pocan, Mr. Grijalva, Ms. Chu, Mrs. Lawrence, Ms. Newman, Mrs. Watson Coleman, Mr. Meeks, Ms. McCollum, and Ms. Lee of California) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the recognition of July as Muslim-American Heritage Month and celebrating the heritage and culture of Muslim Americans in the United States.Whereas the House of Representatives is proud to recognize and commemorate Muslim-American Heritage Month, an observance that celebrates the contributions of Muslim Americans;Whereas in keeping with its time-honored traditions, the House of Representatives recognizes and pays tribute to those who foster cultural pride and enhance the profile of diverse communities across the United States;Whereas emigration of Muslims to the American colonies began with the arrival of indentured workers;Whereas during the 17th, 18th, and 19th centuries, a significant number of slaves of Muslim heritage were brought to the United States;Whereas Muslim Americans contribute greatly to charitable organizations that help people from all faiths in the United States and around the world by providing medical assistance, family services, scholastic supplies, before- and after-school programs, feeding the hungry, and providing recuperation efforts following natural disasters;Whereas Muslim Americans have contributed to every part of American society to make advancements in architecture, arts, business, culture, government, law, medicine, military, religion, and sports;Whereas Bangladeshi-American Fazlur Rahman Khan left his mark on America’s cityscapes by pioneering a new structural system of frame tubes used to construct iconic buildings like the World Trade Center in New York City, the Hubert H. Humphrey Metrodome in Minneapolis, and the Willis Sears Tower in Chicago;Whereas many Muslim Americans pursue the American dream and contribute to the Nation’s economy as business owners and entrepreneurs, including Pakistani-born billionaire Shahid Khan, owner of the auto-parts company Flex-N-Gate and the National Football League Jacksonville Jaguars;Whereas Syrian immigrant Ernest Hamwi’s invention of the ice cream cone is a practical confection with a near ubiquitous presence in American life;Whereas, in 2006, Keith Ellison of Minnesota was elected to the House of Representatives, becoming the first Muslim American to serve in Congress;Whereas, in 2021, Zahid Quraishi was confirmed as the first Muslim American to serve as an Article III Federal judge as a District Judge of the United States District Court for the District of New Jersey;Whereas Pakistani-American neurosurgeon Ayub Ommaya’s invention of the intraventricular catheter system provides chemotherapy to treat brain tumors;Whereas Muslim Americans have fought in support of America in every major war, from Bampett Muhamed and Yusuf Ben Ali under the command of General George Washington in the American Revolutionary War to Captain Humayun Khan, who made the ultimate sacrifice in Iraq in 2004;Whereas Imam Warith Deen Mohammed, the first Muslim American to deliver the invocation for the Senate, and El-Hajj Malik El-Shabazz, civil rights activist and reformer also known as Malcolm X, were prominent religious leaders and scholars;Whereas professional athletes like National Basketball Association Hall of Fame members Kareem Abdul Jabbar, Hakeem Olajuwon, and Shaquille O’Neal, and two-time world heavyweight champion Hasim Shariff Rahman thrilled sports fans across the Nation and around the globe during their respective careers;Whereas Olympians like boxer Muhammad Ali, track and field athlete Dalilah Muhammad, and fencer Ibtihaj Muhammad won medals in international competitions;Whereas with roots in at least 77 different countries, and identifying racially as White, Black, Arab, and Asian, Muslim Americans are an extremely diverse population;Whereas the current population of Muslims living in the United States is estimated at over 3,450,000;Whereas over 4,500 Muslims serve on active duty and over 2,300 Muslims serve as selected reserve personnel in the Armed Forces;Whereas the Muslim population has been growing in the United States and today’s Muslim-American population is a tapestry of ethnic, racial, linguistic, social, and economic groups;Whereas nearly 50 percent of Muslim Americans have reported experiencing religious discrimination, with that number rising to 64 percent for Muslim Americans whose appearance identifies them as Muslim, such as women who wear the hijab, or headscarf;Whereas there is a need for public education, awareness, and policies that are culturally competent when describing, discussing, or addressing the impacts of being Muslim American in all aspects of American society, including discourse and policy;Whereas Muslim-American Heritage Month will be observed in the month of July; andWhereas the incredible contributions and heritage of Muslim Americans have helped to build a better Nation: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Muslim-American Heritage Month;(2)honors the contributions and integral role of Muslim Americans in the economy, culture, and identity of the United States; and(3)urges the people of the United States to observe Muslim-American Heritage Month with appropriate ceremonies, programs, and activities that celebrate the contributions of Muslim Americans to the United States.